Citation Nr: 1601600	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  13-12 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to July 8, 2013, and a rating in excess of 20 percent from that date, for service-connected chronic myofascial lumbar strain.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, his wife (C.Y.), son (C.Y.), and daughter (B.Y.)



ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran had active duty service from June 1988 to November 1997, and from June to December 2009.  

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2012 rating decision in which the RO granted service connection for chronic myofascial lumbar strain and assigned an initial, 10 percent rating, effective December 31, 2009.  In July 2012, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2013 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month.  

In an August 2013 rating decision, the RO assigned a higher, 20 percent rating for the Veteran's lumbar spine disability effective July 8, 2013.  In a September 2015 rating decision, the RO determined that clear and unmistakable error had been committed with respect to the effective date assigned for the award of service connection for the chronic myofascial lumbar strain disability.  As a result, the RO determined that the initial 10 percent rating was effective from January 1, 2010, while the higher, 20 percent rating remained effective from July 8, 2013.  

Because this appeal emanates from the Veteran's disagreement with the initial rating assigned following the award of service connection for chronic myofascial lumbar strain, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO has awarded a higher rating from July 8, 2013, inasmuch as higher ratings for the disability are assignable before and after that date, and the Veteran is presumed to seek the maximum benefit for his disability, a claim for a higher rating at each stage (as reflected on the title page) remains viable on appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999)  AB v. Brown, 6 Vet. App. 35, 38 (1993).

Further, in an April 2013 rating decision, the RO granted service connection for associated radiculopathy affecting the left lower extremity and assigned an initial 20 percent rating, effective December 21, 2012.  The Veteran has not disagreed with any aspect of this decision,.

In November 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript has been associated with the record.

The Board notes that this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing systems.

For reasons expressed below, the matter on appeal is being remanded to the agency of original jurisdiction (AOJ) .  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

The Veteran was last afforded a VA spine examination in December 2012.  However, during his November 2015 hearing, the Veteran testified that he was involved in a motor vehicle accident in July 2014.  He also testified that he had recently gone to the emergency room at the Dallas VA Medical Center for his back and has also had MRIs done.  Considering this testimony in conjunction with the time that has elapsed since the December 2012 examination, the Board finds that the evidence suggests the possible worsening of his disability, warranting re-examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claim for higher ratings.  .  See 38 C.F.R. § 3.655 (2015). Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to arranging for the Veteran to undergo VA examination, to ensure all due process requirements are met, and record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records. 

As regards VA treatment records, the evidentiary record contains records from the VA Medical Center (VAMC) in Dallas, Texas, dated from September 2009 to June 2013.  As more recent records may exist, on remand, the AOJ should obtain all outstanding, pertinent records from that facility since June 2013.  In this regard, the Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).


The  AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The AOJ's adjudication of the claim should include consideration of whether recharacterization of the disability is warranted, as well as whether any, or any further, staged rating of the disability is appropriate.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Dallas VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran dated since June 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo VA spine examination by an appropriate physician.  .

The entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated physician,  and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should identify all chronic neurological manifestations of lumbar spine disability.  For each identified manifestation, the examiner should indicate whether such manifestation constitutes a separately ratable disability; and, if so, should provide an assessment of the severity of the manifestation as mile, moderate, moderately severe, or severe.

The examiner should also conduct range of motion testing of the lumbar spine (expressed in degrees).  The examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the lumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether the Veteran has any ankyloses of the lumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

Further, the examiner should determine whether the Veteran has a current diagnosis of disc disease.  If the Veteran has disc disease, the examiner should opine e whether the disc disease represents a progression of, or a more appropriate characterization for, the Veteran's service-connected chronic myofascial lumbar strain.

If so, considering all orthopedic and neurological findings, the examiner should render findings appropriate for evaluating the disability as intervertebral disc syndrome (IVDS), commenting as to the total duration and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician) over the past 12 months: (a) at least one week, but less and 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

If not, the physician should indicate whether it is medically possible to distinguish the symptoms and effects of disc disease or disc impairment from those attributable to the service-connected chronic myofascial lumbar strain.

Finally, the examiner should indicate whether, considering all pertinent lay and medical evidence, there has/have been any change(s) in the severity of the service-connected lumbar spine disability since the January 1, 2010, effective date of the award of service connection.  If so, the examiner should identify the approximate date(s) of any such change(s), and provide an assessment of the severity of the disability for each date.

All examination findings/testing results,  along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence and legal authority (to include consideration of whether recharacterization of the disability is appropriate, and whether any, or any further, staged rating of  the disability, pursuant to Fenderson, is warranted).

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


